DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group II (Claims 7-19) in the reply filed on 11/10/20 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7-8 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MINOLTA CO LTD (JP 2002-292751 A, as provided in the applicant’s IDS).
For claim 7, MINOLTA CO LTD teaches a method for powder composite fabrication ([0030]-[0127]; Figs 1-21), the method comprising: 

For claim 8, MINOLTA CO LTD teaches wherein delivering the powder material to the build platform comprises: expelling a metered quantity of powder material from a powder supply chamber; and transferring the metered quantity of powder material to the build platform (see [0035]-[0039] and also see onward).
As for claim 18, which is dependent on claim 7, teaches (see paragraph [0097], Figs 11-14): when the head portion reaches the upper right end portion of the molding portion main body 51, the molding table/stage 52 descends a distance corresponding to the layer thickness t, as a result, a new powder layer 80 is formed above the powder layer 80 (equivalent to the step of repeatedly conveying the powder material, injecting the powder material and selectively irradiating the powder material in claim 18, lowering the . 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over MINOLTA CO LTD (JP Laid-Open No. 2002-292751 A, as provided in the Applicant’s IDS), in view of Sachs (US 6036777A, as provided by the applicant’s IDS).
As for claims 9 -11 , MINOLTA CO LTD fail to teach wherein delivering the powder material to the build platform comprises controlling a density of the powder material; wherein controlling a density of the powder material comprises increasing a volumetric powder loading density of the powder material to be greater than a free density after deposition; wherein delivering the powder material to the build platform comprises delivering different powder materials from multiple powder sources to the build platform; wherein the different powder materials are selected from the group consisting of a plastic powder, a metal powder, a ceramic powder, and a semiconductor powder.
In the same field of endeavor, Sachs further teaches that a vibration sensor system 265 is used to vibrate the piezoelectric doctor blade 266 to cause the powder 262 to settle in the defined area 214, compacting the powder particles to achieve a higher density packing (corresponding to the density of the controlled powder material of claim 9) (see col 5. Paragraphs 5-6 of spec, Fig 1 and 5). Therefore, it would have been obvious to modify MINOLTA CO LTD  as discussed above with the step of compacting as suggested by Sachs for the benefit of further providing higher density where it is needed to produce a desired structure having specific quality standards.  
As per claim 10, since Sachs teaches vibro-compaction of the deposited powder material to cause the powder to settle in a defined area (i.e. The packing density is greater than the free density after deposition).  As for claim 11, Sachs teaches,  two or more different types of powder particles may be applied by two or more separate powder dispersion heads in order to deposit different powders in different regions of the formed . 
Claims 12 -14 are rejected under 35 U.S.C. 103 as being unpatentable over MINOLTA CO LTD (JP Laid-Open No. 2002-292751 A, as provided by the Applicant’s IDS), in view of Sachs (US 6036777A, as provided by the Applicant’s IDS), in  view Oberhofer et al (US 6,932,935 B1).
As for claims 12-14, which is dependent upon claim 11, Sachs also teaches (see col 3 paragraph 2, col 8. Paragraph 3); powdered materials such as powdered ceramics, powdered metals, or powdered plastics, are sequentially deposited one on top of the other in sequential layers, a technique that allows complex metal, ceramic, or metal-ceramic composite parts to be efficiently formed with very high resolution in a relatively short period of time. Glycerol surfactants disperse alumina very efficiently in toluene/MEK solvents, as used in the electronics packaging industry to cast flake particles in the production of dielectric substrates. 
It can be seen in the same field of endeavor, Oberhofer et al teach plastic powder, metal powder, ceramic powder and semiconductor powder and different powders can be combined (see col 4 lines 1-40). It would have been obvious to modify above with using mixture of materials as taught by Oberhofer et al, for forming a materially distinct product.  It is noted that claims 13-14 are pertaining to plurality of powders, the build powder and the support powder being arranged, such arrangement would have been obvious choice of materials based on the product being produced. 
Claims 15 -16 are rejected under 35 U.S.C. 103 as being unpatentable over MINOLTA CO LTD ( JP Laid-Open No. 2002-292751 A, as provided by the Applicant’s IDS), in view of Bredt et al (US 2005/0059757, as also provided by the Applicant’s IDS).
As for claim 15, which is dependent upon claim 7, MINOLTA CO LTD  teaches  wherein selectively activating the imaging device comprises irradiating the photocurable material over a selected fraction of a respective cross-section of the power composite component to at least partially solidify a layer of the powder composite component (see [0030]-[0127], and Figs 1-21, main computer 2 sends cross-sectional data of that 3D model to the controller and drives power supply unit 30 through the controller, the ink-jet head 40/41 and the molding portion 50, powdering the molding portion 50, the ink-jet head 40/41 then ejects an ultraviolet light-curable resin into the powder layer, and activating the ultraviolet irradiation device 46 to irradiate the UV rays into a necessary portion of the powder layer), wherein repeating the steps of delivering the powder material, infusing the powder material with photocurable material, and selectively irradiating the photocurable material comprises repeatedly: delivering powder material on top of one or more previously irradiated layers of the powder composite component; delivering the photocurable material through the one or more previously irradiated layers of the powder composite component to infuse the powder material ([0030]-[0127], Figs. 1-21, Fig 7 shows UV device cure a resin of a selected portion of that cross-section). 
However, MINOLTA CO LTD fail to teach the powder composite part has a porosity sufficient to allow the photocurable material to flow through the layers during the repeating step of delivering the photocurable material…as claimed.
In the same field of endeavor, Bredt discloses an absorbent filler for three-dimensional printing, and the following features are specifically disclosed (see 
Since the above-mentioned distinguishing features play the same role in Bredt, as in the present application, they all play the role of manufacturing a porous part, that is, Bredt gives an insight into the use of the above-mentioned technical features in MINOLTA CO LTD in order to solve the technical problems thereof. The application of the method of manufacturing a porous part in Bredt to light-curing molding, and the specific use of a fluid binder material as a light-curing resin binder, is a process set-up easily made by a person skilled in the art, and the technical effects obtained are predictable. In addition, the injection of the photocurable material through the previously irradiated layer into the powder layer to be cured is a process setup that is easily made by a person skilled in the art. 
Claim 16 is dependent on claim 15, MINOLTA CO LTD, having disclosed that photo-curing radiation is applied to selected portions of the powder material and that part of the cross-section of the irradiated powder material is a process set-up readily made by a person skilled in the art as required. 
Claim 17  is rejected under 35 U.S.C. 103 as being unpatentable over MINOLTA CO LTD (JP Laid-Open No. 2002-292751, as provided by the Applicant’s IDS) in view of Freitag et al (US 5640667 A, as also provided by the Applicant’s IDS).
As for claim 17, which is dependent upon claim 7, and MINOLTA CO LTD fails to teach how to prepare a green part as claimed. 
In the same field of endeavor, Freitag et al, teach a method of manufacturing  a method of manufacturing a full-density three-dimensional metal article, and specifically discloses the following technical features (see claim 12, figure 3): forming a metal powder inside the article, directing an energy beam to fuse the metal powder at a peripheral location of the article, to form air-impermeable skin around the interior of the article (equivalent to irradiating only the periphery of the respective cross-section of the powder composite part of claim 17 to form a skin layer around the powder material), fully dense metallic article is provided, at which point the skin 54 can be removed from the article 52 by machining (equivalent to the removal of the skin layer of claim 17 to reveal the green part). Since the above-mentioned distinguishing features play the same role in Freitag et al as in the present application, they all play the role of manufacturing a green part, that is, Sachs gives an insight into the use of the above-mentioned technical features in MINOLTA CO LTD  in order to solve the technical problems thereof. Light-cured resin is use as a binder to form a cured surface lay, it is a process set-up easily made by a person skilled in the art that in order for the powder in the skin to form a green part, it is a process set-up easily made by a person skilled in the art that the powder in the skin is bonded by removing excess light-curing resin and injecting a binder, the technical effect .
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over MINOLTA CO LTD (JP Laid-Open No. 2002-292751).
Claim 19 is dependent upon claim 7, and includes wherein post-processing of the intermediate article after formation, the examiner takes official notice that such step of post-processing of the intermediate article after formation is well known to form final solid article, and therefore would have been obvious to modify MINOLTA CO LTD, to include such post-processing treatment.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2015/0367415 A1 teaches powder additive manufacturing, which includes powder delivery system, similarly, US 2017/0021455 A1 also teaches multiple beams additive manufacturing, which include powder delivery system (see  Figure 1). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAHIDA SULTANA whose telephone number is (571)270-1925.  The examiner can normally be reached on Mon-Friday (9:00 AM -5:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NAHIDA SULTANA
Primary Examiner
Art Unit 1743



/NAHIDA SULTANA/Primary Examiner, Art Unit 1743